United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF AGRICULTURE, ANIMAL, )
PLANT, HEALTH INSPECTION SERVICE,
)
PLANT PROTECTION & QUARANTINE,
)
Robinsonville, NJ, Employer
)
__________________________________________ )
V.J., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-351
Issued: October 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 30, 2010 appellant filed a timely appeal from an August 17, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which granted a schedule
award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than six percent permanent impairment of the
right lower extremity for which she received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 9, 2007 appellant, then a 39-year-old manager, injured her right forearm,
ankle and knee when she slipped on stairs while in travel status.2 OWCP accepted the claim for
closed fracture of the shaft of the radius and ulna, right knee contusion and right ankle sprain.
Appellant stopped on January 9, 2007.
Appellant was initially treated by Dr. Marc J. Lamb, a Board-certified orthopedic
surgeon, from January 10 to October 18, 2007, for right forearm and right ankle injuries
sustained in a slip and fall accident at work. Dr. Lamb treated her for persistent right knee and
ankle pain. He diagnosed right shoulder strain secondary to fall with myofascial symptoms, right
knee contusion with reexacerbation of previous chondromalacia patella and right ankle deltoid
ligament sprain.
On October 30, 2008 appellant filed a claim for a schedule award. She submitted an
August 6, 2008 report from Dr. Arthur Becan, a Board-certified orthopedic surgeon, who
provided an impairment rating under the fifth edition of the A.M.A., Guides.3 Dr. Becan advised
that appellant had 10 percent impairment of the right leg.4 He noted appellant was at maximum
medical improvement. In an April 16, 2009 report, an OWCP medical adviser concurred in the
impairment findings of Dr. Becan.
In a June 15, 2009 letter, OWCP requested that appellant submit an assessment of
permanent impairment in accordance with the sixth edition of the A.M.A., Guides5 which OWCP
began using effective May 1, 2009.
Dr. Becan noted that at the August 6, 2008 examination, appellant complained of daily
right knee and ankle pain with stiffness, swelling and instability. Appellant reported that her
activities of daily living were restricted due to her injuries and she had difficulty with self-care
and sleeping. Dr. Becan noted the QuickDash disability score was 86 and the lower extremity
activity scale (LEAS) was 11/18 for a disability of 39 percent of the right lower extremity.
Examination of the right knee revealed no effusion, tenderness along the peripatellar region, the
medial and lateral joint line and along the undersurface of the lateral patellar facet, no evidence
of medial or lateral laxity, negative anterior drawer sign and range of motion was diminished.
Gastrocnemius and quadriceps muscle strength testing was graded 4/5 on the right and
circumferential measurements of the gastrocnemius was 43 centimeters (cm) bilaterally. Right
ankle examination revealed no effusion, tenderness at the lateral malleolus, lateral ligaments,
anterior talofibular ligament and common peroneal tendons and range of motion for dorsiflexion
of 10 degrees, plantar flexion of 45 degrees, inversion of 25 degrees and eversion of 30 degrees.
2

The employing establishment did not dispute that appellant was in travel status and the time of the incident.

3

A.M.A., Guides (5th ed. 2001).

4

Dr. Becan also rated right arm impairment. As OWCP has not issued a decision addressing impairment of the
right arm, that matter is not presently before the Board in the instant appeal. See 20 C.F.R. § 501.2(c).
5

A.M.A., Guides (6th ed. 2008).

2

For the right leg, Dr. Becan diagnosed traumatic chondromalacia patella to the right knee, posttraumatic internal derangement of the right knee, chronic strain and sprain of the right ankle and
peroneal tendinopathy to the right ankle. He advised that appellant had six percent right leg
impairment under the sixth edition of the A.M.A., Guides. Appellant had a class 1 right knee
contusion with a grade C default impairment of one percent under Table 16-3, Knee Regional
Grid, page 509, of the A.M.A., Guides.
Applying the net adjustment formula at pages 521-22 of the A.M.A., Guides, Dr. Becan
noted that her class 1 impairment indicated a mild problem for the right knee. He found that the
grade pursuant to Table 16-6 for functional history was one (for LEAS score of 39 percent) for a
mild problem; the grade for physical examination at Table 16-7 was one, for a mild problem
(observed and palpatory); and the grade pursuant to Table 16-8 for clinical studies was zero.
Dr. Becan utilized the net adjustment formula of (GMFH-CDX) + (GMPE-DCX) + (GMCSCDX) or (1-1) + (1-1) + (0-1) to find a net adjustment of -1. He adjusted the impairment rating
to grade B, which also provides for one percent right leg impairment under the sixth edition of
the A.M.A., Guides. For right ankle peroneal tendinitis with mild motion deficit, Dr. Becan
advised that, in accordance with Chapter 16 of the sixth edition of the A.M.A., Guides appellant
had five percent impairment of the right leg. Under Table 16-2, Foot and Ankle Regional Grid,
appellant had a default impairment of class 1 right ankle peroneal tendinitis with a mild motion
deficit which yielded a grade C impairment of five percent pursuant to Table 16-2, page 501 of
the A.M.A., Guides. Applying the net adjustment formula at pages 521-22 of the A.M.A.,
Guides, Dr. Becan found that appellant had class 1 impairment, the rating utilized for a mild
problem for the right ankle. He found that the grade at Table 16-6 for functional history was one
(for LEAS score of 39 percent) for a mild problem; the grade for physical examination at Table
16-7 was two, for a moderate problem (observed and palpatory); and the grade at Table 16-8 for
clinical studies was zero. Dr. Becan utilized the net adjustment formula of (GMFH-CDX) +
(GMPE-DCX) + (GMCS-CDX) or (1-1) + (2-1) + (0-1) to find a net adjustment of zero. This
resulted in no change from the default impairment and Dr. Becan of five percent right leg
impairment. He combined the two impairments to total six percent of the right leg.
In an October 31, 2009 report, an OWCP medical adviser, reviewed the medical record
and agreed with Dr. Becan’s findings. He advised that maximum medical improvement was
reached on August 6, 2008, the date of examination by Dr. Becan. The medical adviser found
that Dr. Becan properly applied the sixth edition of the A.M.A., Guides to find six percent right
lower extremity impairment.
On April 27, 2010 appellant was granted a schedule award for six percent impairment of
the right lower extremity. The period of the award was August 6 to December 4, 2008.
On May 6, 2010 appellant requested a review of the written record and asserted that the
schedule award claim should have been developed under the fifth edition of the A.M.A., Guides.
In a decision dated August 17, 2010, an OWCP hearing representative affirmed the
April 27, 2010 decision.

3

LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.9
For decisions issued beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be
used.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).12 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).13 The grade modifiers are used on the net adjustment formula described above
to calculate a net adjustment. The final impairment grade is determined by adjusting the grade
up or down the default value C, by the calculated net adjustment.14
ANALYSIS
The sixth edition of the A.M.A., Guides provides that lower extremity impairments be
classified by diagnosis which is then adjusted by grade modifiers according to the formula noted
above.15 Appellant’s accepted diagnosed conditions are for closed fracture of the shaft of the
radius and ulna, right knee contusion and right ankle sprain. On April 27, 2010 she was granted
a schedule award for six percent permanent impairment of the right lower extremity using the
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

A.M.A., Guides, 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
12

Id. at 494-531.

13

Id. at 521.

14

Id. at 497.

15

Supra notes 13-15.

4

applicable table of the sixth edition of the A.M.A., Guides. The section of the A.M.A., Guides
which rates diagnosis-based impairments for the lower extremities is located at Chapter 16,
which states at page 497, Section 16.2a, that impairments are defined by class and grade.
Using the procedure set forth in the A.M.A., Guides, Dr. Becan properly found that, in
accordance with Table 16-3, Knee Regional Grid,16 appellant’s impairing diagnosis was a right
knee contusion, which he rated as class 1, equal to one percent leg impairment. He applied the
modifiers for functional history, physical examination and clinical studies found in Tables 16-6,
16-7 and 16-8.17 Dr. Becan rated a functional history modifier of one, a physical examination
modifier of one and a modifier of zero for clinical studies. He applied the net adjustment
formula to find one percent right leg under the sixth edition of the A.M.A., Guides.18 For the
right ankle, in accordance with Table 16-2, Foot and Ankle Regional Grid,19 appellant’s
impairing diagnosis was right ankle peroneal tendinitis, with mild motion deficit, which he rated
as class 1, with a default rating of five percent impairment. Dr. Becan applied the modifiers for
functional history, physical examination and clinical studies found in Tables 16-6, 16-7 and
16-8.20 He rated a functional history modifier of one, a physical examination modifier of two
and a modifier of zero for clinical studies. Dr. Becan applied the net adjustment formula to rate
determine that there was no net adjustment which resulted in five percent right leg impairment
under the A.M.A., Guides.21 He noted a total combined lower extremity impairment of six
percent.
Dr. Becan properly explained his calculations under the sixth edition of the A.M.A.,
Guides. OWCP’s medical adviser, agreed with his analysis. The Board finds that the weight of
medical evidence establishes six percent permanent impairment of appellant’s right leg. This
rating was based on the applicable protocols and tables of the sixth edition of the A.M.A.,
Guides. As the record contains no other impairment evaluation, in conformance with the sixth
edition of the A.M.A., Guides, showing any greater right leg impairment, the Board will affirmed
OWCP’s decision.
On appeal, appellant asserts that he has property right in a schedule award benefit under
the fifth edition of the A.M.A., Guides and a protected property interest cannot be deprived
without due process, citing Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge,
424 U.S. 319 (1976). These cases hold only that a claimant who was in receipt of benefits (in

16

A.M.A., Guides, supra note 5 at 509.

17

Id. at 516-19.

18

Id.

19

Id. at 501.

20

Id. at 516-19.

21

Id.

5

Goldberg public assistance, and in Mathews Social Security benefits) could not have those
benefits terminated without procedural due process.22
In Harry D. Butler,23 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.24 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the sixth edition of the A.M.A., Guides.25 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has six percent impairment of the right lower extremity,
for which she received a schedule award.

22

In Mathews the Court noted that the private interest that would be adversely affected by the erroneous
termination of benefits was likely to be less in a disabled worker than a welfare recipient and due process would not
require an evidentiary hearing.
23

43 ECAB 859 (1992).

24

Id. at 866.

25

FECA Bulletin No. 09-03 (March 15, 2009). The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

